In a child protective proceeding pursuant to Family Court Act article 10, the Suffolk County Department of Social Services appeals, as limited by its brief, from so much of an or*328der of the Family Court, Suffolk County (Blass, J.), entered August 28, 2001, as directed that the child be returned to the mother. By decision and order on motion dated September 24, 2001, the order entered August 28, 2001, was stayed pending hearing and determination of the appeal.
Ordered that the order is reversed insofar as appealed from, as a matter of discretion, without costs or disbursements, and the matter is remitted to the Family Court, Suffolk County, for further proceedings consistent herewith, including a hearing before a different Judge.
Under the circumstances of this case, the Family Court improvidently exercised its discretion when it directed that the child be returned to the mother without holding a hearing in order to make a determination as to the best interests of the child (see, Family Ct Act § 1055; Matter of Tiffany A., 242 AD2d 709; Matter of H.M. Children, 217 AD2d 164, 169). Therefore, the matter is remitted to the Family Court for further proceedings, including a hearing before a different Judge (see, Matter of Jessica L., 236 AD2d 396). Ritter, J. P., Altman, Smith and Adams, JJ., concur.